     Case 1-18-43997-cec          Doc 47-3      Filed 10/18/18     Entered 10/18/18 14:27:33




UNITED STATES I3ANKRUPTCY COERT
EASTERN DIS I R C F OF NEW YORK
                                                                Chapter 1
IN RE:                                                          Case No IS 4 9(7 CIC
K UM (A NG INC.
Debtor.



DECLARATION OF KANG YOUL LEE IN SUPPORT OF APPLICATION FOR
AUTHORITY TO RETAIN KANG YOUL LEE, C.P.A., P.C. AS ACCOUNTANT TO
THE DEBTOR


        KANG YOUL LEE, declares as follows under penalties of perjury:


        1.      I am a licensed C.P.A. and the principal accountant and owner of Kang Youl Lee,

C.P.A., P.C. ('"the P.C.") which has its offices located at 303 Fifth Avenue, Suite 1207, New

York, New York 10016. 1 am familiar with this matter, and make this declaration in support of

the application of the above-captioned debtor and debtor-in-possession ("the Debtor") for

authority to retain Kang Youl Lee, C.P.A., P.C. as its accountant to the Debtor, nunc pro tunc to

July 12, 2018, under a general retainer.

       2.      To the best of my knowledge and based upon due inquiry, the P.C. does not and

has not represented any entities or affiliates related to the Debtor, its other creditors or other

parties-in-interest. While the P.C. was owed some fees by the Debtor as of the date of the filing

of this Chapter 11 Voluntary Petition, this fact will not influence or have any bearing on its

accounting services to the Debtor, since we adhere to all generally accepted accounting

principles and rules with regard to all of our accounting work, including that performed for this

client. Moreover, we have been advised that, after inquiries made by the Debtor and its

representatives, no other accounting firm appears to be willing to take on the Debtor as a new

accounting client during the pendency of the Chapter 11 Proceedings.
     Case 1-18-43997-cec         Doc 47-3     Filed 10/18/18      Entered 10/18/18 14:27:33




               To the best of my knowledge and information formed after a reasonable inquiry,

neither the P.C. nor any member or employee thereof holds nor represents any interest adverse to

the Debtor or its estate. This determination is based upon a review of a list of the existing clients

of the P.C., and familiarity with the Debtors business and its creditors. Based upon all of the

foregoing, I believe that the P.C. is a "disinterested person" within the meaning of Section

101(14) of Title ii, United States Code (the"Bankruptcy Code").

       4.      No agreement exists to share any compensation received by the P.C. for its

services with any other person or firm. No promises have been received by the P.C. or by any

member or employee thereof as to compensation in connection with this case other than in

accordance with the provisions of this Bankruptcy Code.

       5.      Kang You] Lee, C.P.A.. P.C. is willing to be retained by the Debtor as its

accountant and has agreed to bill a flat rate of $300 per week, which is in line with its usual and

customary rates charged to other clients and charged by accountants in the area. This flat weekly

rate will apply throughout the entire pendency of the engagement. If there is any change in this

billing rate, written notice of any such change will be provided to the Court, the U.S. Trustee,

and other parties-in-interest who have filed notices of appearance. The P.C., in coordination with

the Debtor's attorneys, will make appropriate applications to this Court for compensation and

reimbursement of expenses as required by the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, and the Local Bankruptcy Rules and Guidelines.

       6.      To date, the P.C. has not received a retainer in this matter; however, as previously

mentioned, the Debtor owed $7500 to the P.C. Prior to the Debtor's filing of bankruptcy. the

P.C. performed normal accounting services for the Debtor, including the preparation of tax

returns and balance sheets. The P.C. has also represented the Debtor's principal, Ji Sung Yoo,



                                                  2
     Case 1-18-43997-cec          Doc 47-3      Filed 10/18/18       Entered 10/18/18 14:27:33




and his wife, with regard to the preparation of tax returns and related matters. At present, no

money is owned by the P.C. to the Debtor, the Debtor's principals, or their family members.

Dated: New York, New York
       October 11, 2018
